Case 1:18-Cv-08865-A.]N Document 44 Filed 04/25/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION

Plaintiff,
vs. : No. 1:18-cv-8865-AJN-GWG
ELON MUSK

Defendant.

 

JOINT SUBMISSION REGARDING §TATUS OF EFFORTS
TO RESOLVE THE SEC’S PENDING MOTION

 

Pursuant to this Court’s April 18, 2019 Order, counsel for Plaintiff United States
Securities and Exchange Cornmission (“SEC”) and Defendant Elon Musk provide this
second submission to inform the Court of our continued efforts to reach an agreement to
resolve the SEC’s pending motion and modify the consent judgment previously entered
by the Court. Since our last submission on April 18, 2019, the parties have continued to
actively discuss resolution These discussions continue to be productive and are still
ongoing. Accordingly, we respectfully request to provide the Court with another joint
submission on or before April 30, 2019, indicating whether we have reached an

agreement in principle.

 

 

Dated: April 25, 2019 Respectfully submitted,
Cheryl frumpton Elon Musk
100 F Street, N. E.

Washington, D.C. 20549
202-551-4459
crumptonc@sec.gov

Counsel for the SEC

